FOR IMMEDIATE RELEASE For More Information Contact: Mark A. Roberts Executive Vice President & CFO (413) 787-1700 UNITED FINANCIAL BANCORP REPORTS EARNINGS PER SHARE OF $0.14, DECLARES DIVIDEND OF $0.07 PER SHARE AND ANNOUNCES STRONG CAPITAL AND LIQUIDITY POSITIONS WEST SPRINGFIELD, MA—April 17, 2009—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank (the “Bank”), reported net income of $2.1 million, or $0.14 per diluted share, for the first quarter of 2009 compared to net income of $2.0 million, or $0.12 per diluted share, for the corresponding period in 2008.The improvement in net income and earnings per share was primarily due to an increase in net interest income, driven by growth in average earning assets, and expansion in non-interest income.The quarterly operating performance was also affected by higher provisions for loan losses and an increase in non-interest expenses.The Company announced a quarterly cash dividend of $0.07 per share, payable on June 1, 2009 to shareholders of record as of May 8, 2009. Total assets declined $19.9 million, or 1.6%, to $1.24 billion at March 31, 2009 from $1.26 billion at December 31, 2008 as a result of decreases of $9.8 million, or 3.1%, in securities available for sale and $8.9 million, or 1.0%, in total loans.The cash flows received from the loan and investment portfolios were used to pay down Federal Home Loan Bank advances and to fund the repurchase of one million shares of the Company’s common stock at a total cost of $13.6 million.Total deposits increased $12.7 million, or 1.6%, to $795.3 million at March 31, 2009 from $782.6 million at December 31, 2008 reflecting growth in core account balances, partially offset by runoff in certificates of deposit.Federal Home Bank advances decreased $21.7 million, or 10.4%, to $186.8 million at March 31, 2009 from $208.6 million at December 31, 2008.At March 31, 2009, the Company continued to have considerable liquidity including significant unused borrowing capacity at the Federal Home Loan Bank and access to funding through the repurchase agreement and brokered deposit markets.The Company’s balance sheet is also supported by a strong capital position, with total stockholders’ equity of $217.5 million, or 17.5% of total assets, at March 31, 2009. "We are pleased with our financial results which reflect a stable net interest margin, growth in average loans and deposits and an increase in non-interest income”, commented Richard B. Collins, President and Chief Executive Officer.“Our performance is indicative of our focus on growing our franchise, maintaining healthy asset quality and improving our operating efficiency.We believe we are well positioned for this challenging economic environment given our healthy balance sheet, substantial capital base and strong liquidity level.” Financial Highlights: · Total securities available for sale decreased $9.8 million, or 3.1%, to $303.7 million at March 31, 2009from $313.5 million at December 31, 2008 reflecting prepayments and normal amortization of the mortgage-backed securities portfolio.These cash flows were not reinvested due to current market conditions and less attractive spreads. At March 31, 2009, approximately 96% of the available-for-sale investment portfolio consisted of mortgage-backed and debt securities issued by government-sponsored enterprises. · Total loans decreased $8.9 million, or 1.0%, to $861.4 million at March 31, 2009 from $870.3 million at December 31, 2008 reflecting runoff in all segments of the portfolio except for commercial mortgages.The outstanding balances in all loan categories have been affected by prepayments and slower origination volume.Residential real estate loan balances were also impacted by the sale of $10.8 million of lower-coupon, fixed-rate mortgages during the first quarter of 2009. · Non-performing assets totaled $5.1 million, or 0.41% of total assets, at March 31, 2009 compared to $5.8 million, or 0.46% of total assets, at December 31, 2008.The decrease of $723,000 in non-performing assets was mainly attributable to several residential and commercial real estate loans that became current.The portfolio has not been affected by loans to sub-prime borrowers since the Company has not underwritten loans targeted to this segment of the market. · At March 31, 2009, the ratio of the allowance for loan losses to total loans was 1.01% and the ratio of the allowance for loan losses to non-performing loans was 201.43%.Net charge-offs totaled $62,000, or 0.03% of average loans outstanding, for the three months ended March 31, 2009 as compared to net charge-offs of $253,000, or 0.12% of average loans outstanding, for the same period in 2008. · Total deposits increased $12.7 million, or 1.6%, to $795.3 million at March 31, 2009 compared to $782.6 million at December 31, 2008 reflecting growth in core account balances and lower certificate of deposit balances.Core deposit balances grew $27.7 million, or 6.8%, to $434.5 million at March 31, 2009 from $406.8 million at December 31, 2008 mainly due to competitive products and pricing, excellent customer service and targeted promotion activities. · Net interest income increased $1.1 million, or 12.4%, to $10.2 million for the first quarter of 2009 from the same period in 2008 as a result of growth in average earning assets.Average earning assets expanded $136.1 million, or 12.8%, to $1.2 billion, mainly due to loan growth and purchases of mortgage-backed securities in 2008. Net interest margin decreased 1 basis point to 3.39% for the three months ended March 31, 2009. · Non-interest income increased $332,000, or 21.9%, to $1.9 million for the three months ended March 31, 2009 due to an increase of $264,000 in income from bank-owned life insurance and gains on sales of loans totaling $125,000.The increase in income from bank-owned life insurance reflects the purchase of an additional $20 million of insurance in November of 2008. · Non-interest expenses grew $979,000, or 13.6%, to $8.2 million for the first quarter of 2009 from $7.2 million in the same period last year.Salaries and benefits increased $623,000, or 15.4%, reflecting staffing costs for two new branches opened in 2008, an increase in stock-based compensation as a result of stock options and restricted stock granted in the second quarter of 2008 and annual wage increases.Occupancy costs increased $156,000, or 30.6%, primarily due to the two branches opened in 2008.Data processing expenses were $125,000, or 17.4%, higher as a result of growth in the total number of loan and deposit accounts serviced, new branches opened in 2008 and costs for the new branch imaging process introduced in all branches beginning in 2008.The FDIC insurance assessment increased $319,000 in connection with higher premiums that became effective in 2009.Other expenses decreased $208,000 of which $168,000 was due to interest accrued in the first quarter of 2008 related to proposed IRS adjustments associated with an examination of the Company’s 2005 and 2006 tax returns. United Financial Bancorp, Inc. is a publicly owned corporation and the holding company for United Bank, a federally chartered savings bank headquartered at 95 Elm Street, West Springfield, MA 01090.The Company’s common stock is traded on the NASDAQ Global Select Market under the symbol UBNK.United Bank provides an array of financial products and services through its 15 full service branch offices and one express drive up branch located throughout Western Massachusetts.Through its Wealth Management Group and its partnership with NFP Securities, Inc., the Bank is able to offer access to a wide range of investment and insurance products and services, as well as financial, estate and retirement strategies and products.For more information regarding the Bank’s products and services and for United Financial Bancorp, Inc. investor relations information, please visit www.bankatunited.com. Except for the historical information contained in this press release, the matters discussed may be deemed to be forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks and uncertainties, including changes in economic conditions in the Company’s market area, changes in policies by regulatory agencies, fluctuations in interest rates, demand for loans in the Company’s market area, competition, and other risks detailed from time to time in the Company’s SEC reports.Actual strategies and results in future periods may differ materially from those currently expected.These forward-looking statements represent the Company’s judgment as of the date of this release.The Company disclaims, however, any intent or obligation to update these forward-looking statements. UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except par value amounts) March 31, December 31, March 31, Assets 2009 2008 2008 (unaudited) (audited) (unaudited) Cash and cash equivalents $ 11,864 $ 13,572 $ 15,784 Short-term investments 1,079 1,071 1,043 Securities available for sale, at fair value 303,691 313,506 271,377 Securities held to maturity, at amortized cost 5,233 3,191 3,630 Loans: Residential mortgages 349,300 356,428 343,480 Commercial mortgages 256,248 248,457 213,322 Construction loans 27,905 32,082 41,002 Commercial loans 82,674 84,919 81,385 Home equity loans 119,024 120,724 115,931 Consumer loans 26,238 27,666 29,867 Total loans 861,389 870,276 824,987 Net deferred loan costs and fees 2,232 2,395 2,171 Allowance for loan losses (8,728 ) (8,250 ) (7,646 ) Loans, net 854,893 864,421 819,512 Federal Home Loan Bank of Boston stock, at cost 12,223 12,223 10,257 Other real estate owned 739 998 1,030 Premises and equipment, net 12,012 12,125 10,579 Bank-owned life insurance 27,468 27,173 6,733 Other assets 13,992 14,854 13,352 Total assets $ 1,243,194 $ 1,263,134 $ 1,153,297 Liabilities and Stockholders' Equity Deposits: Demand $ 112,441 $ 114,178 $ 108,819 NOW 33,990 32,390 34,159 Savings 114,341 99,492 75,469 Money market 173,717 160,736 177,879 Certificates of deposit 360,832 375,867 359,198 Total deposits 795,321 782,663 755,524 Federal Home Loan Bank of Boston advances 186,847 208,564 141,409 Repurchase agreements 30,464 28,042 9,686 Escrow funds held for borrowers 2,152 1,667 1,514 Due to broker 461 - 8,410 Capitalized lease obligations 3,109 3,129 1,880 Accrued expenses and other liabilities 7,327 11,355 6,462 Total liabilities 1,025,681 1,035,420 924,885 Stockholders' Equity: Preferred stock, par value $0.01 per share, authorized 50,000,000 shares; none issued - - - Common stock, par value $0.01 per share; authorized 100,000,000 shares; shares issued: 17,763,747 at March 31, 2009, at December 31, 2008 and at March 31, 2008 178 178 178 Additional paid-in capital 165,046 164,358 166,289 Retained earnings 76,920 75,888 74,005 Unearned compensation (11,958 ) (12,144 ) (12,659 ) Accumulated other comprehensive income, net of taxes 4,448 2,931 599 Treasury stock, at cost (1,262,377 shares at March 31, 2009 and 261,798 shares at December 31, 2008) (17,121 ) (3,497 ) - Total stockholders' equity 217,513 227,714 228,412 Total liabilities and stockholders' equity $ 1,243,194 $ 1,263,134 $ 1,153,297 UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (Amounts in thousands, except per share amounts) Three Months Ended March 31, 2009 2008 (unaudited) Interest and dividend income: Loans $ 12,051 $ 12,547 Investments 3,871 2,618 Other interest-earning assets 8 241 Total interest and dividend income 15,930 15,406 Interest expense: Deposits 3,825 4,973 Borrowings 1,950 1,402 Total interest expense 5,775 6,375 Net interest income before provision for loan losses 10,155 9,031 Provision for loan losses 540 184 Net interest income after provision for loan losses 9,615 8,847 Non-interest income: Net gain on sales of loans 125 - Net gain on sales of securities - 8 Fee income on depositors’ accounts 1,107 1,077 Wealth management income 132 150 Income from bank-owned life insurance 314 50 Other income 173 234 Total non-interest income 1,851 1,519 Non-interest expense: Salaries and benefits 4,664 4,041 Occupancy expenses 665 509 Marketing expenses 342 358 Data processing expenses 844 719 Professional fees 423 443 FDIC insurance assessment 340 21 Other expenses 877 1,085 Total non-interest expense 8,155 7,176 Income before income taxes 3,311 3,190 Income tax expense 1,188 1,224 Net income $ 2,123 $ 1,966 Earnings per share: Basic $ 0.14 $ 0.12 Diluted $ 0.14 $ 0.12 Weighted average shares outstanding: Basic 15,220 16,231 Diluted 15,367 16,271 UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY SELECTED DATA AND RATIOS (unaudited) (Dollars in thousands, except per share amounts) At or For The Quarters Ended Mar. 31 Dec. 31 Sep. 30 Jun. 30 Mar. 31 2009 2008 2008 2008 2008 Operating Results: Net interest income $ 10,155 $ 10,336 $ 10,536 $ 9,908 $ 9,031 Loan loss provision 540 367 644 651 184 Non-interest income 1,851 394 (1) 1,733 1,574 1,519 Non-interest expenses 8,155 8,158 7,806 7,550 7,176 Net income 2,123 959 2,364 2,009 1,966 Performance Ratios (annualized): Return on average assets 0.68 % 0.31 % (2) 0.77 % 0.68 % 0.72 % Return on average equity 3.85 % 1.71 % (2) 4.22 % 3.52 % 3.46 % Net interest margin 3.39 % 3.46 % 3.56 % 3.46 % 3.40 % Non-interest income to average total assets 0.59 % 0.13 % (3) 0.57 % 0.53 % 0.55 % Non-interest expense to average total assets 2.61 % 2.63 % 2.55 % 2.55 % 2.62 % Efficiency ratio (4) 67.92 % 67.47 % 63.62 % 65.76 % 68.07 % Per Share Data: Diluted earnings per share $ 0.14 $ 0.06 $ 0.15 $ 0.12 $ 0.12 Book value per share $ 13.18 $ 13.01 $ 12.69 $ 12.76 $ 12.86 Market price at period end $ 13.09 $ 15.14 $ 14.85 $ 11.17 $ 11.08 Risk Profile Equity as a percentage of assets 17.50 % 18.03 % 18.19 % 18.66 % 19.81 % Net charge-offs to average loans outstanding 0.03 % 0.23 % 0.19 % 0.06 % 0.12 % Non-performing assets as a percent of total assets 0.41 % 0.46 % 0.29 % 0.39 % 0.32 % Non-performing loans as a percent of total loans, gross 0.50 % 0.55 % 0.38 % 0.48 % 0.32 % Allowance for loan losses as a percent of total loans, gross 1.01 % 0.95 % 0.97 % 0.95 % 0.93 % Allowance for loan losses as a percent of non-performing loans 201.43 % 171.98 % 254.48 % 197.39 % 285.41 % Average Balances Loans $ 869,580 $ 862,814 $ 865,053 $ 845,304 $ 828,302 Securities 313,799 314,251 306,499 288,502 211,880 Total interest-earning assets 1,198,040 1,193,421 1,185,244 1,146,397 1,061,978 Total assets 1,251,225 1,240,215 1,225,250 1,183,627 1,095,866 Deposits 785,313 775,853 765,797 761,990 730,094 FHLBB advances 204,501 213,451 214,005 170,052 116,519 Capital 220,683 224,785 224,015 228,241 227,413 Average Yields/Rates (annualized) Loans 5.54 % 5.79 % 5.93 % 5.82 % 6.06 % Securities 4.93 % 5.15 % 5.07 % 4.94 % 4.94 % Total interest-earning assets 5.32 % 5.57 % 5.67 % 5.57 % 5.80 % Savings accounts 1.09 % 1.30 % 1.29 % 1.14 % 0.98 % Money market/NOW accounts 1.31 % 1.65 % 1.63 % 1.60 % 2.03 % Certificates of deposit 3.13 % 3.38 % 3.41 % 3.62 % 4.24 % FHLBB advances 3.40 % 3.52 % 3.66 % 3.77 % 4.47 % Total interest-bearing liabilities 2.54 % 2.80 % 2.84 % 2.90 % 3.37 % (1)Includes $1.4 million other-than-temporary impairment ("OTTI") charge on certain securities in our investment portfolio. (2)Exclusive of a $1.4 million other-than-temporary impairment charge and related tax effect of $550,000 on certain investment securities, the return on average assets and average equity would have been 0.58% and 3.18%, respectively. (3)Exclusive of the $1.4 million other-than-temporary impairment charge, non-interest income to average total assets would have been 0.57%. (4)Excludes gains/losses on sales of securities and loans and impairment charges on securities.
